Jenkins, P. J.
This case is controlled by the decision of the Supreme Court in Orr v. Riley, 160 Ga. 480 (128 S. E. 669), in which the decision of this court in 33 Ga. App. 472 (127 S. E. 236), was reversed. The decision of the Supreme Court held that all contracts by teachers for services in schools of local school districts must be in writing, and made with the county board of education. Accordingly, the court did not err in dismissing, on demurrer, the plaintiff’s petition, based upon an oral contract made with the local board of trustees. The fact that the county board of education may have paid over to the local trustees the local district’s proportion of the county educational funds would not authorize its application to an illegal contract.

Judgment affirmed.


Stephens and Bell, JJ., concur.